Warren E. Burger: We’ll resume arguments in Gulf Oil against Copp Paving. Mr. Shapero I think you’re on.
Martin M. Shapero: Mr. Chief Justice, may it please the Court. The position of the petitioners which we heard yesterday is represented by two basic concepts. Each of which fail to withstand the test of close analysis, their first proposition is that in this case the issue is not what Congress could do but what it did do. The petitioners’ position is Congress did not intend to apply the antitrust laws to builders and suppliers of instrumentalities of interstate commerce, that fact standing alone. This position is incorrect and in point effect Congress has stated both generally and specifically its intent that the antitrust laws apply to builders and suppliers of instrumentalities of interstate commerce.
Warren E. Burger: Are you speaking in this context or in other context that you regard as analogous?
Martin M. Shapero: I'm just speaking in this specific context and herein we are discussing the specific question of instrumentalities consisting of interstate highways.
Warren E. Burger: No, but I -- my question is, are you speaking in the context of antitrust or in others that you consider analogous to this?
Martin M. Shapero: I'm speaking specifically of this case Your Honor and the cases that I have to support it in the statutes that I have to support it, I believe are practically on the button on this particular situation.Coming to the second proposition which we believe we will demonstrate to be an error is that the term interstate highway has no meaning and it is not a term of art. This is likewise an incorrect position. The term interstate highway has a recognized meaning both in law and in fact. The two misconceptions go to the essence of the petitioners’ case since it is clear that if Congress did indeed declare its intent that the antitrust laws apply to instrumentalities of commerce and if interstate highways are clearly understood to be such instrumentalities then this petitioners as well as our clients as builders and suppliers of instrumentalities of interstate commerce are subject to the terms and provisions of each and all of the antitrust acts. Let us start with the second proposition first. Does the term interstate highway have a meaning? Is it a term of art or is it something which has no significance in terms of the law or the English language? It most certainly has a meaning and that meaning is disclose by both history and the statements of this Court. You can go back and I bring you old law. It pays at this time to go back to the language of Gibbons versus Ogden. The -- Justice Marshall speaking says the subject to be regulated is commerce and our Constitution being as was appellees said at the bar, one of enumeration and not of definition to ascertain the extent of the power it becomes necessary to settle the meaning of the word. The counsel for the appellee would limit it to traffic, to buying and selling or to the interchange of commodities and do not admit that it comprehends navigation. This would restrict a general term applicable to many objects to one of its significations. Commerce undoubtedly is traffic but it is something more, it is intercourse. It describes the commercial intercourse between nations and parts of nations and all its branches and is regulated by prescribing rules for carrying on that intercourse. The mind can scarcely conceive a system for regulating commerce between nations which shall exclude all laws concerning navigation which shall be silent on the admission of the vessels of the one nation into the forts of the other and be confined to prescribing rules for the conduct of the individuals in the actual employment of buying and selling or barter. Perhaps the most striking example of the close and intimate intertwining relationship between interstate commerce on the one hand and the instrumentalities of interstate commerce on the other is the fact that the very first commission in this country which was formed to establish and control -- which was established to control the railroads. It was not called the Railroad Commission and it was not even called the Transportation Commission. It was called the Interstate Commerce Commission. And no one certainly at this stage in our development would deny that the authority of the federal government to control railroads under the commerce power as an instrumentality of interstate commerce does not exist. And what is the relationship then between interstate highways to interstate commerce. We’re now approaching the case at bar as a Professor Sharfman in his work on the Interstate Commerce Commission states as follows, “The railroad industry is no more than a century old than the motor carriers and waterlines whose increasingly severe competition it has been encountering in recent years about the modern counterparts of the turnpikes and canals which had largely displaced at the time of its first emergence as an improved source of transportation service.” Justice Murphy speaking for this Court in Overstreet versus North Shore Corporation put it as follows, “We think the practical test should govern here. Vehicular roads and bridges are as indispensable to the interstate movement of persons and goods as railroad tracks and bridges are to interstate transportation.” If they are used by persons and goods passing between various states they are instrumentalities of interstate commerce. Justice Black speaking in Alstate versus Durkin put the matter vastly, “In Overstreet, we pointed out that the interstate roads and railroads are indispensable instrumentalities in the carriage of persons and goods that move in commerce.” What’s the retort of the petitioners to this language? The retort is that in those cases they were talking about labor laws, fair labor standards and here we’re talking about another kind of statute but let us look at the Highway Act itself. The Highway Act which is 23 United States Code Section 103. In the Highway Act, we have described a federal primary system, a federal secondary system, a federal aid urban system, and lastly, the interstate system which the Congress in the Highway Act defines as follows. The interstates -- “The interstate system shall be designated within the United States including the District of Columbia and except as provided in paragraphs 1 and 2 of this subsection. It shall not exceed 41,000 miles in total extent.” It shall be so located as to connect by roots as direct us practicable the principle metropolitan area, cities, and industrials centers to serve the National Defense and to the greatest extent possible to connect at suitable border points with roots of continental importance in the dominion of Canada and the Republic of Mexico. The roots of this system to the greatest extent possible shall be selected by joint action of the state highway departments of each state and the adjoining states subject to the approval by the Secretary as provided in subsection (e) of this Section. We come to the case at hand. The language which we consider critical was contained in a stipulation which we entered into very early in this case. In the stipulation, as set fourth by the trial court reads as follows “a more than de minimis quantity of asphaltic concrete delivered by plaintiffs and their competitors is delivered for use on interstate highways.” That’s contained in the record in the appendix to the respondent’s brief at page 3. I submit this to you that the petitioners at the time they entered into that stipulation well understood the distinction and meaning and the clear -- the clear meaning of what was intended and what is intended in law by the phrase interstate highway. As stated in the respondent’s complaint at page 17 and 18 of the appendix, I'm quoting now from the record in the appendix “Defendants Gulf Union and Edgington sell to end users and contractors including plaintiffs substantial quantities of hot asphalt -- oil to be used as hot asphalt or asphaltic concrete for constructing, maintaining, surfacing, resurfacing and repairing roads and the highways including federal interstate system highways and highways directly connected to interstate highways. How did the petitioners respond to that? They admitted those very phrases. Now, I can represent to the court.
Harry A. Blackmun: Mr. Shapero in that all conceded here?
Martin M. Shapero: It is conceded and that is the exactly the next point that I was coming to Mr. Justice Blackmun. It is conceded and they admit that indeed they did apply this to interstate highways. The petitioners clearly understood at that point and my point is that by making the concession they must have understood the distinction between interstate highways and roads which are merely funded by federal money when they entered into the stipulation, otherwise, the stipulation makes no sense whatsoever.
Warren E. Burger: Mr. Shapero --
Martin M. Shapero: Yes?
Warren E. Burger: -- would you think that the suppliers of raw material who furnished the sand and the gravel and the binder to Copp Paving would be an interstate commerce?
Martin M. Shapero: If to the extent that the particular supplies are going on and interstate facility I would say yes, Your Honor, they are.
Warren E. Burger: Well, let's take a hypothetical case a specific one. Copp close whoever the supplier is or writes them to make the evidence more definite. It says we have big contract to resurface interstate highway number 81 for 23 miles all inside of California. We request you to submit business for and then list the following items sand, gravel, whatever else they put into this asphaltic cement.
Martin M. Shapero: Yes, Your Honor.
Warren E. Burger: Is he an interstate commerce?
Martin M. Shapero: I believe that he is and I believe that the Congress has so stated and intended that they be so considered and that would be my next point that I would point out to the Court where Congress has indeed expressed its specific intent in a very limited area and that very limited area has reference to the specific instrumentalities of intrastate commerce so that I'm not talking in this case about a big spread or a wide expansion of the reach of the antitrust laws because I must remind the Court at all times that we’re talking about interstate -- an interstate instrumentality so that we’re talking about an expansion within a very, very confined area of the law but as within that confined area Congress has expressed its intent which I will come to shortly, with your permission. To continue my point to enter into the stipulation which they entered into, that the amount of asphaltic concrete delivered by the petitioner and their competitors would by definition mean that all the paving if we would take the stipulation as its interpreted by the petitioners it would mean that the amount of asphaltic concrete delivered by the petitioner and their competitors which would by definition mean all the paving done in Southern California was more than de minimis. This would simply be entering into a nonsense stipulation because the terms of the stipulation would mean that we would be stipulating that all the pavers, all the -- the total industry in Southern California is producing all the roads in Southern California and all that activity is more than de minimis, if the stipulation simply has no meaning whatsoever unless you are confining it to the specific reference of the interstate instrumentality. Now the petitioners I would submit they knew better than this one they entered into this stipulation and they are pleadings and they’re understanding was that at the time that the pleadings were drawn at the time that we entered into the stipulation that we were tracking the use, we were actually tracking statutory language and the statutory language we were tracking in the statutory language which as Justice Blackmun points out that they admitted was the specific statutory language set forth on the Highway Act itself. And their inability at this point to understand the meaning of the phrase interstate highway is no more than an attempt, I would submit, to remove themselves from one portion of a syllogistic box which they find themselves in. Now, let's turn to the first issue which still remains. Did the Congress express the intent to do that which he have had the power to do namely, apply the Antitrust Act to instrumentalities of commerce, namely interstate highways within the meaning of that phrase as we’ve now demonstrated the phrase has a meaning. The Clayton Act itself expresses the congressional purpose and intent and in reference to the instrumentalities as they existed at the time of the passage of the Clayton Act in 1914. At that time the development of highways had not yet occurred but the intent of the Congress to control and apply antitrust legislation to the builders and suppliers of the interstate instrumentalities was clear and it was done and it was done even in the view of the fact that the railroads were natural monopolies. Now, the specific languages contained in Section 10 of the Clayton Act and that’s one that’s a primary act that we’re concerned with. And Section 10 of the Clayton Act says that no common carrier engaged in commerce shall have any dealings and securities, supplies or other articles of commerce or shall have any contracts for construction or maintenance of any kind to the amount of more than $50,000 in the aggregate in any one year with another corporation, firm, partnership, or association. When the said common carriers shall have upon its board of directors or as its president manager or its purchasing or selling officer or agent in the particular transaction, any person who is at the same time a director manager, purchasing or selling officer or who has any substantial interest in such other corporation, firm, partnership, or association unless and accept such purchases shall be made from or such dealing shall be with the bidder whose bid is the most favorable to such common carrier to be ascertained by competitive bidding under the regulations to this prescribe by the rules or otherwise by the Interstate Commerce Commission. And it states further any person, any person, this is contained within the Clayton Act itself, any person who shall directly or indirectly do or attempt to do anything to prevent anyone from bidding or shall do any act to prevent free and fair competition among the bidders of those desiring to bid shall be punished as prescribe in this Section in as in the case of an officer or director. So that in reference to the construction of the railroads, I think the intent of Congress is spelled out perfectly clear in referring to the question that you put there Mr. Chief Justice. That here we have a specific intent of the Congress we have a statement by the petitioners that if the Congress declared its intent, they would certainly have the power to do so. Here we have a specific intent set forth by the Congress. Now the next question of course immediately is that’s all very well and good but that was in reference to the railroad that had nothing whatsoever to do with the highways. We have the same specific intent which is set forth by the Congress within the Highway Act and they discussed this in terms of maintaining competition. I might state that this Court in the unanimous opinion -- in a unanimous written by Justice Douglas stated that the Section that I just quoted from is an Antitrust Act and Mr. Justice Douglas used the following language “It is pointed out that the railroads scandals of that age were not limited to interlocking directors and multiple shareholders but that suppliers of railroad materials had made substantial gifts to the railroad officials with whom they dealt. With the railroads at that time at least you had in theory at any rate where you had an independent entrepreneur and he was acquiring supplies for his road he had at least the impulse and unless there was a conflict of interest the desire to hold the prices down but we’re you’re dealing with public highways who I would ask the Court is the entrepreneur who is going to protect the public under those circumstances. And the Congress answered that question and the Congress declared that their both mere position was going to be that the protector of the public under those circumstances would be competition and they’ve stated so and they’ve stated so specifically, they stated the under letting of contracts and I'm now referring to Section -- to 23 Section 112. The Secretary shall require as a condition precedent to his approval of each contract awarded by competitive bidding pursuant to subsection (b) of this Section and subject to the provisions of this Section a sworn statement executed by or on behalf of the person, firm, association, or corporation to whom such contract is to be awarded certifying that such person, firm, association, or corporation has not either directly or indirectly entered into any agreement participated in any collusion or otherwise taken any action in restraint of free competitive bidding in connection with such contract. Now that is a clear statement of congressional intent. They’ve stated it even further at Section 304. This is 23 Section 304 of the Highway Act it states it is declared to be in the national interest to encourage and develop the actual and potential capacity of small business and to utilize this important segment of our economy to the fullest practicable extent in construction of the federal highways systems including the interstate system. Now, what’s the answer of the petitioners to this?T hey say these aren’t directives. That it’s within the power of the state to ignore each one of these items if they so choose. All they have to do is forego the federal funds and this I would submit to you is introducing a new doctrine that unlike debt, taxes are no longer inevitable. All you have to do is give up income because the fundamental facts of life are today in the United States that the money that’s available for the construction of highways is available through the federal government and that’s the only way that this highways are going to be constructed.
Warren E. Burger: Let’s assume, Mr. Shapero that some state gets some astounding notion of independence says, we don’t want any federal money. We’ll build this extension, we’ll cooperate, and we’ll build this extension with our own money. Do I understand you to say that the source of the money is the key fact?
Martin M. Shapero: No, absolutely not to that doctrine has already been considered and rejected by the court. The source of the money does not give the federal government the power. The power comes from the fact that the particular highway is itself an integral part of the interstate process. All that I'm stating is that this is a designation and a recitation of what the congressional intent was. The intent to apply the antitrust laws to an interstate construction of highways because certainly in terms of the protection of the public the advantages and the necessity for having a competition is just as wrong if its paid for by the State of California as if the particular highway is paid for by the federal government. We still need the same protection and that is the fundamental purpose of these statutes and why they are essential as far as the construction of the highways are concerned. Because the competition has the ability of limiting and I put (Inaudible) aside, by putting it aside I don’t say that it doesn’t exist but I put it aside. The other factors what becomes a proper measure of profit, what formulas do you use? All these matters are eliminated automatically by the presence of competition and we have the clear expression of Congress which states that what the Congress is looking for is not what in the constructions of the highway, what they looking for is not so much that when they want to build their highway they don’t want to look to a company, they want to look and have the ability of looking to an industry in order to build that highway and in order to do it they have declared that we must maintain the integrity in full competition. Now, the extent there has been -- there were some discussion yesterday that was put in terms of the extent to which the federal government had participated in the extent to which the federal government had made contributions and we have the record is very full with specific references as to the extent of the federal contribution that we have made. For example at page 172 of the appendix, I invite your attention to examining the fact that in one year for example $294 million went in to the national system of interstate and defense highways in California alone for the year 1972-1973.
Speaker: Mr. Shapero.
Martin M. Shapero: Yes.
Speaker: May I interrupt you for a minute, are you arguing that this transactions had an effect on commerce?
Martin M. Shapero: This is not an effect case, we are in commerce.
Speaker: Right, you do not rely on that?
Martin M. Shapero: We don’t rely on the effect doctrine this is “in commerce” case.
Speaker: And the District Court found there was no proof of the effect on commerce in this case?
Martin M. Shapero: Well, the District Court never considered the problems specifically that District Court ruled that there was no effect on commerce and therefore through all of the Acts, it made no distinction when it ruled, it threw out everything because it failed to find an effect on commerce under the Sherman Act. And since the Sherman Act failed, then it ruled that all four of the Acts failed, so that the District Court made no distinction whatsoever. I might say that I think you have an effect on commerce almost as a matter of law by the very language of the District Court itself were it spelled out that we already have 75% and this is from the opinion of the District Court that we have 75% of the road construction in Southern California now being built by two parties Industrial and Sully-Miller each of which are owned in turn by two large oil companies Gulf and Industrial. So that we are already approaching an effect doctrine because the trial court again in the trial court opinions says that where you have monopoly you presumably would have such an effect and we are approaching already by the trial courts own findings such a monopoly situation.
Potter Stewart: You’re supporting the Court of Appeals reasoning and its opinion?
Martin M. Shapero: That’s correct, yes sir.
Potter Stewart: In contradistinction with the reasoning in the Government’s amicus brief, aren’t you?
Martin M. Shapero: That is correct, Your Honor. Thank you for your time.
Warren E. Burger: Do you have anything further, Mr. Lasky?
Moses Lasky: Yes, if the Court please. Mr. Chief Justice, if the Court please. In the few moments that I have I would like to note the consequences of this argument that just been made. Interstate -- what is called the interstate highway 480 is a stretch of street in San Francisco of about 12 blocks in length running from the so-called Barbary Coast. If a man should pick up a woman or abduct her and carry her for purpose of prostitution over those 12 blocks, under this argument you’ve just heard, that man would have violated the Dyer Act, the Mann act, and that Lindbergh Kidnapping Act because he would have transported the kidnapped person in a stolen automobile if he had a stolen automobile in interstate commerce. Now, the only other thing I wish to say is on the subject that effect the District Court in its opinion which is printed as an appendix to our petition for certiorari on page 6 discusses the subject and concludes, I conclude that the local activities of the defendants with regard to as all the concrete did not have a substantial impact on interstate commerce. Counselor said this is not a impact or effect case and is relying on the arbitrary notion that because asphaltic concrete went into a road as part of it connects with other roads it crosses the state line it is in the interstate commerce. And with that submission, he has so largely abandoned the bulk of his own brief which was an argument along the lines of that of the Solicitor General. I submit the case. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.